Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia Wu on 03/24/2021.

The application has been amended as follows: 
Claim 7 (Currently Amended)  A device of storage capacity evaluation based on a content delivery network (CDN) application, comprising:
a classification module, for each of a plurality of cache servers corresponding to a target service, configured to use files stored before a preset time node as old files in the cache server;
a calculation module, configured to determine a proportion of the old files in the all files stored by the cache server and a visiting rate of the old files within a preset visit time range; and
an evaluation module, configured to determine an adjustment type of a storage capacity of the cache server according to the proportion of the old files and the visiting rate of the old files, wherein the adjustment types include capacity to-be-expanded, capacity to-be-reduced, and capacity unchanged; and configured to determine an adjustment type of a storage capacity of cache servers corresponding to the target service.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method of storage capacity evaluation based on a content delivery network (CDN) application, comprising:
for each of a plurality of cache servers corresponding to a target service, using files stored before a preset time node as old files in the cache server;
determining a proportion of the old files in all files stored by the cache server and a visiting rate of the old files within a preset visit time range; and
determining an adjustment type of a storage capacity of the cache server according to the proportion of the old files and the visiting rate of the old files, wherein the adjustment type at least includes capacity to-be-expanded, capacity to-be-reduced and capacity unchanged; and
determining an adjustment type of a storage capacity of the target service according to the determined adjustment types of the storage capacities of the plurality of cache servers corresponding to the target service.

Independent claim 7:
7.	A device of storage capacity evaluation based on a content delivery network (CDN) application, comprising:
a classification module, for each of a plurality of cache servers corresponding to a target service, configured to use files stored before a preset time node as old files in the cache server;
determine a proportion of the old files in the all files stored by the cache server and a visiting rate of the old files within a preset visit time range; and
an evaluation module, configured to determine an adjustment type of a storage capacity of the cache server according to the proportion of the old files and the visiting rate of the old files, wherein the adjustment types include capacity to-be-expanded, capacity to-be-reduced, and capacity unchanged; and configured to determine an adjustment type of a storage capacity of the target service according to the determined adjustment types of the storage capacities of the plurality of cache servers corresponding to the target service.

Independent claim 14:
14.	A non-transitory computer readable storage medium, for storing at least one instruction, at least one program segment, a code set or an instruction set; and when being loaded and executed, a processor is configured to implement a storage capacity evaluation method based on a content delivery network (CDN) application, the method including:
for each of a plurality of cache servers corresponding to a target service, using files stored before a preset time node as old files in the cache server;
determining a proportion of the old files in all files stored by the cache server and a visiting rate of the old files within a preset visit time range; and
determining an adjustment type of a storage capacity of the cache server according to the proportion of the old files and the visiting rate of the old files, wherein the adjustment type at least includes capacity to-be-expanded, capacity to-be-reduced and capacity unchanged; and
determining an adjustment type of a storage capacity of the target service according to the determined adjustment types of the storage capacities of the plurality of cache servers corresponding to the target service.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/